    Case 5:20-cr-00065-H-BQ Document 24 Filed 08/31/20              Page 1 of 1 PageID 44



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                              NO. 5:20-CR-065-01-H

ERICK KENT HEFTER (1),
     Defendant.


                  ORDER ACCEPTING REPORT AI\D RECOMMENDATION
                     OF TIMUMTED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been fited within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

          Sentence will be imposed in accordance with the Court's scheduling order.

          SO ORDERED.

          oatea    lruwst4l ,zozo.


                                                    S   WES     YHENDRIX
                                                     D STATES DISTRICT JUDGE
